UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-04627 Name of Registrant: Vanguard Convertible Securities Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30 Date of reporting period: February 28, 2017 Item 1: Schedule of Investments Vanguard Convertible Securities Fund Schedule of Investments (unaudited) As of February 28, 2017 Face Market Maturity Amount Value • Coupon Date Currency (000) ($000) Convertible Bonds (92.4%) Consumer Discretionary (15.8%) Cie Generale des Etablissements Michelin Cvt. 0.000% 1/10/22 USD 3,800 3,776 Ctrip.com International Ltd. Cvt. 1.000% 7/1/20 USD 14,140 15,395 1 Ctrip.com International Ltd. Cvt. 1.250% 9/15/22 USD 13,940 14,323 1 DISH Network Corp. Cvt. 3.375% 8/15/26 USD 14,262 17,168 Iida Group Holdings Co. Ltd. Cvt. 0.000% 6/18/20 JPY 620,000 5,795 K's Holdings Corp. Cvt. 0.000% 12/20/19 JPY 260,000 2,710 1 Liberty Interactive LLC Cvt. 1.750% 9/30/46 USD 19,870 22,180 1 Liberty Media Corp-Liberty Formula One Cvt. 1.000% 1/30/23 USD 15,534 16,175 Liberty Media Corp. Cvt. 1.375% 10/15/23 USD 4,774 5,383 1 Liberty Media Corp. Cvt. 2.250% 9/30/46 USD 7,890 8,437 Live Nation Entertainment Inc. Cvt. 2.500% 5/15/19 USD 8,438 9,013 LVMH Moet Hennessy Louis Vuitton SE Cvt. 0.000% 2/16/21 USD 7,972 8,467 NH Hoteles SA Cvt. 4.000% 11/8/18 EUR 1,800 2,142 NHK Spring Co. Ltd. Cvt. 0.000% 9/20/19 USD 4,450 5,117 Priceline Group Inc. Cvt. 0.350% 6/15/20 USD 3,280 4,613 Priceline Group Inc. Cvt. 0.900% 9/15/21 USD 18,885 21,151 ResortTrust Inc. Cvt. 0.000% 12/1/21 JPY 560,000 5,109 SAF-Holland SA Cvt. 1.000% 9/12/20 EUR 1,700 2,213 Sony Corp. Cvt. 0.000% 9/30/22 JPY 1,089,000 10,457 Steinhoff Finance Holdings GmbH Cvt. 1.250% 8/11/22 EUR 8,800 9,397 Sumitomo Forestry Co. Ltd. Cvt. 0.000% 8/24/18 JPY 430,000 4,057 Suzuki Motor Corp. Cvt. 0.000% 3/31/23 JPY 810,000 8,904 Tesla Motors Inc. Cvt. 1.250% 3/1/21 USD 18,855 17,771 Valeo SA Cvt. 0.000% 6/16/21 USD 6,000 6,450 1 World Wrestling Entertainment Inc. Cvt. 3.375% 12/15/23 USD 3,735 3,952 Consumer Staples (1.7%) Co Economica Delta SA Cvt. 1.000% 12/1/23 EUR 3,300 3,472 Marine Harvest ASA Cvt. 0.125% 11/5/20 EUR 7,900 10,173 Vector Group Ltd. Cvt. 1.750% 4/15/20 USD 10,260 11,715 Energy (7.6%) 1 Aegean Marine Petroleum Network Inc. Cvt. 4.250% 12/15/21 USD 5,060 4,930 Amorim Energia BV Cvt. 3.375% 6/3/18 EUR 3,700 4,148 BW Group Ltd. Cvt. 1.750% 9/10/19 USD 5,000 4,670 Cheniere Energy Inc. Cvt. 4.250% 3/15/45 USD 8,930 6,084 1 Chesapeake Energy Corp. Cvt. 5.500% 9/15/26 USD 9,990 9,828 1 Golar LNG Ltd. Cvt. 2.750% 2/15/22 USD 8,415 8,494 1 Green Plains Inc. Cvt. 4.125% 9/1/22 USD 5,070 5,656 Helix Energy Solutions Group Inc. Cvt. 4.250% 5/1/22 USD 6,530 6,779 1 Nabors Industries Inc. Cvt. 0.750% 1/15/24 USD 5,785 5,582 PDC Energy Inc. Cvt. 1.125% 9/15/21 USD 9,592 10,323 1 Scorpio Tankers Inc. Cvt. 2.375% 7/1/19 USD 6,100 5,345 SEACOR Holdings Inc. Cvt. 3.000% 11/15/28 USD 8,972 7,935 TOTAL SA Cvt. 0.500% 12/2/22 USD 11,400 11,543 Weatherford International Ltd. Cvt. 5.875% 7/1/21 USD 15,815 18,751 Financials (13.3%) AmTrust Financial Services Inc. Cvt. 2.750% 12/15/44 USD 10,925 8,685 Apollo Commercial Real Estate Finance Inc. Cvt. 5.500% 3/15/19 USD 7,260 7,764 Aroundtown Property Holdings plc Cvt. 3.000% 5/5/20 EUR 3,700 5,165 Aroundtown Property Holdings plc Cvt. 1.500% 1/18/21 EUR 6,000 6,566 Azimut Holding SPA Cvt. 2.125% 11/25/20 EUR 8,800 9,812 Blackstone Mortgage Trust Inc. Cvt. 5.250% 12/1/18 USD 4,505 5,085 Brait SE Cvt. 2.750% 9/18/20 GBP 2,900 3,365 BUWOG AG Cvt. 0.000% 9/9/21 EUR 5,300 5,699 CapitaLand Ltd. Cvt. 2.800% 6/8/25 SGD 12,750 9,066 China Overseas Finance Investment Cayman V Ltd. Cvt. 0.000% 1/5/23 USD 3,800 3,893 Colony Financial Inc. Cvt. 5.000% 4/15/23 USD 8,675 9,114 1 Element Financial Corp. Cvt. 5.125% 6/30/19 CAD 15,464 13,535 1 Element Financial Corp. Cvt. 4.250% 6/30/20 CAD 8,650 6,854 Encore Capital Group Inc. Cvt. 3.000% 7/1/20 USD 10,572 10,493 1 Ensco Jersey Finance Ltd. Cvt. 3.000% 1/31/24 USD 20,840 21,244 EZCORP Inc. Cvt. 2.125% 6/15/19 USD 7,356 6,869 Glanbia Co-operative Society Ltd. Cvt. 1.375% 6/9/21 EUR 5,800 6,482 1 Hercules Capital Inc. Cvt. 4.375% 2/1/22 USD 6,285 6,328 1 MGIC Investment Corp. Cvt. 9.000% 4/1/63 USD 6,843 8,840 Nexity SA Cvt. 0.125% 1/1/23 EUR 6,960 7,338 Portfolio Recovery Associates Inc. Cvt. 3.000% 8/1/20 USD 8,727 8,334 Remgro Jersey GBP Ltd. Cvt. 2.625% 3/22/21 GBP 3,000 3,700 Starwood Property Trust Inc. Cvt. 4.550% 3/1/18 USD 3,815 4,187 T&D Holdings Inc. Cvt. 0.000% 6/5/20 JPY 470,000 4,437 Wells Fargo & Co. Cvt. 0.250% 11/6/23 USD 10,165 10,822 Health Care (11.0%) Acorda Therapeutics Inc. Cvt. 1.750% 6/15/21 USD 7,960 7,378 BioMarin Pharmaceutical Inc. Cvt. 0.750% 10/15/18 USD 10,540 12,477 Clovis Oncology Inc. Cvt. 2.500% 9/15/21 USD 5,030 6,199 Fresenius SE & Co. KGaA Cvt. 0.000% 1/31/24 EUR 4,100 4,376 HealthSouth Corp. Cvt. 2.000% 12/1/43 USD 10,104 12,144 Horizon Pharma Investment Ltd. Cvt. 2.500% 3/15/22 USD 3,576 3,350 1 Insulet Corp. Cvt. 1.250% 9/15/21 USD 14,330 14,455 Ionis Pharmaceuticals Inc. Cvt. 1.000% 11/15/21 USD 4,385 4,643 Ironwood Pharmaceuticals Inc. Cvt. 2.250% 6/15/22 USD 11,046 13,635 Jazz Investments I Ltd. Cvt. 1.875% 8/15/21 USD 8,316 8,597 Nevro Corp. Cvt. 1.750% 6/1/21 USD 8,955 11,138 1 NuVasive Inc. Cvt. 2.250% 3/15/21 USD 13,956 19,102 Qiagen NV Cvt. 0.375% 3/19/19 USD 3,400 3,854 Qiagen NV Cvt. 0.875% 3/19/21 USD 4,600 5,370 Recipharm AB Cvt. 2.750% 10/6/21 SEK 34,000 3,682 Spectranetics Corp. Cvt. 2.625% 6/1/34 USD 10,286 11,495 Wright Medical Group Inc. Cvt. 2.000% 2/15/20 USD 15,855 18,035 Industrials (10.1%) 51job Inc. Cvt. 3.250% 4/15/19 USD 11,297 12,088 1 Aerojet Rocketdyne Holdings Inc. Cvt. 2.250% 12/15/23 USD 7,615 7,748 Airbus Group SE Cvt. 0.000% 6/14/21 EUR 6,600 7,502 Brenntag Finance BV Cvt. 1.875% 12/2/22 USD 9,500 9,823 CRRC Corp. Ltd. Cvt. 0.000% 2/5/21 USD 8,000 8,432 DP World Ltd. Cvt. 1.750% 6/19/24 USD 4,000 4,080 Dycom Industries Inc. Cvt. 0.750% 9/15/21 USD 2,866 3,145 General Cable Corp. Cvt. 4.500% 11/15/29 USD 9,735 7,210 1 Greenbrier Cos. Inc. Cvt. 2.875% 2/1/24 USD 5,145 5,209 GVM Debentures Lux 1 SA Cvt. 5.750% 2/14/18 EUR 7,200 7,323 Keihan Electric Railway Co. Ltd. Cvt. 0.000% 3/30/21 JPY 490,000 4,461 KEYW Holding Corp. Cvt. 2.500% 7/15/19 USD 5,810 5,795 Larsen & Toubro Ltd. Cvt. 0.675% 10/22/19 USD 3,677 3,572 LIXIL Group Corp. Cvt. 0.000% 3/4/22 JPY 550,000 5,120 Macquarie Infrastructure Corp. Cvt. 2.000% 10/1/23 USD 4,970 4,883 Minebea Mitsumi Inc. Cvt. 0.000% 8/3/22 JPY 450,000 4,346 Mirait Holdings Corp. Cvt. 0.000% 12/30/21 JPY 480,000 4,548 Nagoya Railroad Co. Ltd. Cvt. 0.000% 12/11/24 JPY 750,000 7,207 Prysmian SPA Cvt. 1.250% 3/8/18 EUR 3,000 3,625 Sacyr SA Cvt. 4.000% 5/8/19 EUR 5,400 5,332 Shimizu Corp. Cvt. 0.000% 10/16/20 JPY 560,000 5,477 Siemens Financieringsmaatschappij NV Cvt. 1.650% 8/16/19 USD 8,000 9,716 Siemens Financieringsmaatschappij NV Cvt. 1.650% 8/16/19 USD 500 624 1 Tutor Perini Corp. Cvt. 2.875% 6/15/21 USD 8,270 10,069 Information Technology (25.5%) Abigrove Ltd. Cvt. 0.000% 2/16/22 USD 4,600 4,508 Akamai Technologies Inc. Cvt. 0.000% 2/15/19 USD 5,770 5,806 1 Blackhawk Network Holdings Inc. Cvt. 1.500% 1/15/22 USD 15,450 15,682 Cardtronics Inc. Cvt. 1.000% 12/1/20 USD 8,499 8,966 Citrix Systems Inc. Cvt. 0.500% 4/15/19 USD 8,319 10,004 1 CSG Systems International Inc. Cvt. 4.250% 3/15/36 USD 5,705 5,958 1 Cypress Semiconductor Corp. Cvt. 4.500% 1/15/22 USD 16,663 20,141 1 DH Corp. Cvt. 5.000% 9/30/20 CAD 10,020 7,601 Electronics For Imaging Inc. Cvt. 0.750% 9/1/19 USD 13,780 14,546 Envestnet Inc. Cvt. 1.750% 12/15/19 USD 5,885 5,650 Finisar Corp. Cvt. 0.500% 12/15/33 USD 9,220 11,473 1 Finisar Corp. Cvt. 0.500% 12/15/36 USD 11,770 12,417 Indra Sistemas SA Cvt. 1.250% 10/7/23 EUR 6,200 6,798 1 Inphi Corp. Cvt. 0.750% 9/1/21 USD 15,078 16,482 Integrated Device Technology Inc. Cvt. 0.875% 11/15/22 USD 15,479 15,847 InterDigital Inc. Cvt. 1.500% 3/1/20 USD 8,028 10,321 j2 Global Inc. Cvt. 3.250% 6/15/29 USD 8,896 11,787 1 Knowles Corp. Cvt. 3.250% 11/1/21 USD 8,820 11,086 Microchip Technology Inc. Cvt. 1.625% 2/15/25 USD 6,570 9,375 1 Microchip Technology Inc. Cvt. 1.625% 2/15/27 USD 19,380 19,562 Micron Technology Inc. Cvt. 3.000% 11/15/43 USD 29,441 29,533 Nanya Technology Corp. Cvt. 0.000% 1/24/22 USD 6,200 6,564 1 Nice Systems Inc. Cvt. 1.250% 1/15/24 USD 13,790 14,411 Nuance Communications Inc. Cvt. 1.500% 11/1/35 USD 6,890 7,071 Nuance Communications Inc. Cvt. 1.000% 12/15/35 USD 7,080 6,788 ON Semiconductor Corp. Cvt. 1.000% 12/1/20 USD 20,380 22,214 1 OSI Systems Inc. Cvt. 1.250% 9/1/22 USD 6,465 6,295 Proofpoint Inc. Cvt. 0.750% 6/15/20 USD 8,780 10,371 Rovi Corp. Cvt. 0.500% 3/1/20 USD 9,470 9,275 1 Teradyne Inc. Cvt. 1.250% 12/15/23 USD 12,385 13,825 Ubisoft Entertainment SA Cvt. 0.000% 9/27/21 EUR 3,855 4,341 Veeco Instruments Inc. Cvt. 2.700% 1/15/23 USD 9,230 9,316 1 Viavi Solutions Inc. Cvt. 1.000% 3/1/24 USD 3,195 3,213 Viavi Solutions Inc. Cvt. 0.625% 8/15/33 USD 3,200 3,510 Materials (5.2%) APERAM Cvt. 0.625% 7/8/21 USD 3,400 4,450 Bekaert SA Cvt. 0.000% 6/9/21 EUR 4,500 4,952 Cemex SAB de CV Cvt. 3.720% 3/15/20 USD 8,420 9,320 Cemex SAB de CV Cvt. 3.720% 3/15/20 USD 17,757 19,566 1 Chemtrade Logistics Income Fund Cvt. 5.250% 6/30/21 CAD 5,331 4,094 Kansai Paint Co. Ltd. Cvt. 0.000% 6/17/22 JPY 600,000 5,512 OCI Cvt. 3.875% 9/25/18 EUR 3,600 3,781 1 Pretium Resources Inc. Cvt. 2.250% 3/15/22 USD 4,335 4,229 RTI International Metals Inc. Cvt. 1.625% 10/15/19 USD 3,950 4,780 Silver Standard Resources Inc. Cvt. 2.875% 2/1/33 USD 9,315 9,175 Teijin Ltd. Cvt. 0.000% 12/12/18 JPY 10,000 102 Teijin Ltd. Cvt. 0.000% 12/10/21 JPY 480,000 5,159 Telecommunication Services (1.0%) Inmarsat plc Cvt. 3.875% 9/9/23 USD 6,200 6,699 Telenor East Holding II AS Cvt. 0.250% 9/20/19 USD 7,600 8,545 Utilities (1.2%) China Yangtze Power International BVI 1 Ltd. Cvt. 0.000% 11/9/21 USD 4,785 4,964 Northland Power Inc. Cvt. 5.000% 6/30/19 CAD 2,661 2,321 Northland Power Inc. Cvt. 4.750% 6/30/20 CAD 6,225 5,491 1 NRG Yield Inc. Cvt. 3.250% 6/1/20 USD 4,080 3,978 Total Convertible Bonds (Cost $1,286,401) Shares Convertible Preferred Stocks (5.2%) Consumer Staples (0.9%) Bunge Ltd. Pfd. 4.875% 117,804 12,870 Energy (0.6%) Sanchez Energy Corp. Pfd. 6.500% 155,532 6,380 WPX Energy Inc. Pfd. 6.250% 26,162 1,512 Financials (0.8%) AMG Capital Trust II Pfd. 5.150% 92,400 5,435 1 Mandatory Exchangeable Trust Pfd. 5.750% 54,891 6,798 Health Care (2.4%) Allergan plc Pfd. 5.500% 21,787 18,669 Anthem Inc. Pfd. 5.250% 213,600 10,686 Teva Pharmaceutical Industries Ltd. Pfd. 7.000% 8,600 5,356 Information Technology (0.5%) Belden Inc. Pfd. 6.750% 77,346 7,750 Total Convertible Preferred Stocks (Cost $72,373) Temporary Cash Investment (1.3%) Money Market Fund (1.3%) 2 Vanguard Market Liquidity Fund (Cost 0.864% 193,306 Total Investments (98.9%) (Cost $1,378,107) Other Assets and Liabilities-Net (1.1%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2017, the aggregate value of these securities was $401,226,000, representing 27.6% of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. CAD—Canadian dollar. EUR—euro. GBP—British pound. JPY—Japanese yen. SEK—Swedish krona. SGD—Singapore dollar. USD—U.S. dollar. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds and temporary cash investments are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of February 28, 2017, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Convertible Bonds — 1,344,380 — Convertible Preferred Stocks — 75,456 — Temporary Cash Investments 19,333 — — Forward Currency Contracts—Assets — 2,399 — Forward Currency Contracts—Liabilities — (528) — Total 19,333 1,421,707 — D. Forward Currency Contracts: The fund enters into forward currency contracts to protect the value of securities and related receivables and payables against changes in future foreign exchange rates. The fund's risks in using these contracts include movement in the values of the foreign currencies relative to the U.S. dollar and the ability of the counterparties to fulfill their obligations under the contracts. The fund mitigates its counterparty risk by entering into forward currency contracts only with a diverse group of prequalified counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. In the absence of a default, the collateral pledged or received by the fund cannot be repledged, resold, or rehypothecated. The master netting arrangements provide that, in the event of a counterparty’s default (including bankruptcy), the fund may terminate the forward currency contracts, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the fund's net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has pledged. Any assets pledged as collateral for open contracts are noted in the Schedule of Investments. The value of collateral received or pledged is compared daily to the value of the forward currency contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The notional amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At February 28, 2017, the fund had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts, except for Singapore dollar currency contracts, is treated as realized gain (loss) for tax purposes. Contract Amount (000) Unrealized Contract Appreciation Settlement (Depreciation) Counterparty Date Receive Deliver ($000) UBS AG 4/20/17 CAD 9,646 USD 7,329 (64) UBS AG 4/20/17 EUR 4,760 USD 5,045 10 UBS AG 4/20/17 GBP 3,351 USD 4,212 (48) UBS AG 4/20/17 EUR 1,801 USD 1,929 (15) UBS AG 4/20/17 SGD 2,198 USD 1,550 20 UBS AG 4/20/17 JPY 48,000 USD 426 3 UBS AG 4/20/17 USD 127,425 EUR 118,600 1,477 UBS AG 4/20/17 USD 77,349 JPY 8,701,210 (275) UBS AG 4/20/17 USD 46,779 CAD 61,035 808 UBS AG 4/20/17 USD 11,189 GBP 9,015 (11) UBS AG 4/20/17 USD 10,164 SGD 14,400 (115) UBS AG 4/20/17 USD 7,385 JPY 824,800 27 UBS AG 4/20/17 USD 3,744 SEK 33,215 54 1,871 Refer to the Schedule of Investments for currency abbreviations. At February 28, 2017, the counterparty had deposited in segregated accounts securities with a value of $1,588,000 in connection with open forward currency contracts. E. At February 28, 2017, the cost of investment securities for tax purposes was $1,378,107,000. Net unrealized appreciation of investment securities for tax purposes was $61,062,000, consisting of unrealized gains of $82,735,000 on securities that had risen in value since their purchase and $21,673,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD CONVERTIBLE SECURITIES FUND By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: April 17, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD CONVERTIBLE SECURITIES FUND By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: April 17, 2017 VANGUARD CONVERTIBLE SECURITIES FUND By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: April 17, 2017 * By:/s/ ANNE E. ROBINSON Anne E. Robinson, pursuant to a Power of Attorney filed on October 4, 2016, see file Number 33-32548, Incorporated by Reference.
